The opinion of the Court was delivered by
JonNSON, J.
The only question presented for the consideration of the Court, is whether the plaintiff could maintain an action in his own name, as assignee of the bond ? It cannot be doubted that this bond was not assignable at common law, and I think it is equally clear that it was not so under the Statute of Ann, or under the Act of 1798,1 and no such power is expressly given by the Prison Bound Act, under the authority of which it was taken. But it is said, that by construing the 7th clause of the Act which authorizes the sheriff to assign the bond given by a pri*352soner committed on execution, who shall not give in a schedule agreeable to the terms of his bond, together with the 2d clause, which authorizes the taking of the present bond, that power is impliedly given. I concur fully in the principle, that the intention of the Legislature ought always to prevail, and that to come at this intention, we are to look not only through -the whole Act, but through *all others which relate to the same subject; and from them, thus collectively viewed, the conclusion is to be drawn.1 But upon looking into the 7th clause of the Act, and the one immediately preceding it, and with which it is connected, and to which it refers, it will be found that they have relation to another subject, not indeed wholly of a different character, but to a different system of the same subject. These clauses are expressly intended to lessen the severity, and obtund the asperities of the insolvent debtor’s law, which is different in the mode of application, and in the remedy and its effects, from the Prison Bounds Act, and cannot, therefore, be construed in part materia with other clauses of the Act.
Gregg and Willisson, for the motion. Blanding and Be Saussure contra.
I am, therefore, of opinion, that the motion ought to prevail.
Nott and Richardson, JJ., concurred!
Gantt, J., dissented.

 2 Stat. 544; 5 Stat. 330; 5 Stat. 78.


 Chev. 246 ; 2 Hill, 433; Harp. 390.
2 MoM. 58; 1 Hill, 375 ; 3 McC. 218; 11 Rich. 436; 4 Strob. 284 ; 4 McC. 19; 1 McC. 373, 300; 2 McC. 137, 267; Harp. 105.